Citation Nr: 1809843	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to Agent Orange exposure. 

2. Entitlement to service connection for liver cancer (also claimed as enlarged liver), claimed as secondary to hepatitis C. 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to May 1969, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The case was previously before the Board in May 2015 when it was remanded for additional development.  That development has been completed and may now be adjudicated on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 



FINDINGS OF FACT

1. The Veteran's hepatitis C is not etiologically or otherwise related to active military service, to include his presumed exposure to Agent Orange. 

2. The Veteran's adenocarcinoma of the liver is not etiologically or otherwise related to active military service or a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hepatitis C are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2. The criteria for entitlement to service connection for adenocarcinoma of the liver, to include as secondary to hepatitis C are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Service Connection

In an April 2012 statement, the Veteran asserted that he was exposed to bodily fluids from wounded and deceased soldiers at a time when he had open sores on his arms and legs, concluding that the aforementioned exposure caused his hepatitis C.  Further, he stated that his doctor told him he was in a high-risk situation due to that exposure.  As such, the Veteran seeks entitlement to service connection for hepatitis C, and liver cancer, to include as secondary to hepatitis C. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337. A malignant tumor is deemed a chronic disease under 38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran also asserts that his hepatitis C is the result of exposure to herbicides during active duty service in the Republic of Vietnam.  The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.   

The Veteran's service personnel records provide evidence of the Veteran's active service in the Republic of Vietnam.  Further, the Veteran received the Vietnam TET counteroffensive campaign, Vietnam Service, Vietnam Campaign, and Bronze Star medals.  The Board finds that the Veteran served in Vietnam and exposure to an herbicide agent is presumed.  While exposure to herbicide agent is presumed,  the Board notes that hepatitis C is not a disease presumed to be related to Agent Orange under 38 C.F.R. § 3.309(e), as such the presumptive service connection provisions specific to Agent Orange exposure do not apply. 

By way of background, at the Veteran's February 1967 pre-induction examination, he was deemed normal in all categories.  Similarly, at his May 1969 separation examination he was noted to be in the same condition.  On his corresponding report of medical history, the Veteran denied any instance of jaundice and denied any liver trouble.  The record encompasses lay testimony provided by the Veteran and corroborated by the statement from E.S., which noted that shortly after separation from service, the Veteran presented with contagious hepatitis or jaundice as diagnosed by his family doctor.  The treatment records associated with this diagnosis are noted to be unavailable for review. 

The 1975 private treatment records noted that the Veteran had an ample history of drug use, noting use of hallucinogens over fifty times, amphetamines, and specifically "French Speed" an injectable liquid, marijuana, barbiturates, and heroin.  The record notes that the Veteran's heroin use was daily in 1974.  The Veteran was first diagnosed with hepatitis C in 2000, during a routine screening while incarcerated which revealed the disease with no apparent symptoms.  The treatment records furnished by the department of corrections noted that the Veteran last used cocaine and methamphetamines in May 2005.  Once released from prison, the Veteran sought treatment for his hepatitis C in late 2005, early 2006. 

At the June 2009 VA examination, the Veteran presented with chronic hepatitis C, after enduring thirty-weeks of treatment.  On examination, the examiner noted that his March 2008 liver function test showed significantly elevated enzyme levels.  The Veteran was diagnosed with adenocarcinoma of the liver in 2010 after a liver biopsy.  

Attached to the Veteran's October 2010 VA Form 21-4138, he denied all hepatitis C risk factors including organ transplant before 1992, transfusions of blood before 1992, hemodialysis, accidental exposure to blood by health care workers, intravenous and intranasal drug use, high risk sexual activity, and other direct percutaneous exposure to blood. 

The case was before the Board in May 2015, when it was remanded to afford the Veteran a VA examination to determine the nature and etiology of his hepatitis C and adenocarcinoma of the liver.  At the July 2015 examination, the Veteran asserted that exposure to blood while in service was the cause of his disability.  The potential exposure is corroborated in the buddy statement provided by R.H., a fellow soldier, who noted that he personally witnessed the Veteran giving aid to the wounded, helping load deceased bodies, and searching the enemy for mission sensitive information while serving in Vietnam.  The examiner initially opined that "the current liver disease was less likely than not incurred in or caused by disorder in military service because all entries are post service."  Later, the examiner stated, that the "current residual of hepatitis C is at least as likely as not due to or the result of active duty service exposure (but not the liver cancer) on the basis of personal history of the Veteran without any entry of medical evaluation in the STR of the e-file." 

The regional office sought clarification to the July 2015 opinion, and requested an addendum opinion from an examiner.  The May 2016 examiner noted that the claims file was reviewed and that the Veteran's hepatitis C is less likely than not, due to military service.  In this regard, the examiner noted the Veteran's original diagnosis in 2000, the Veteran's history of drug and alcohol abuse.  The examiner also determined that an episode of jaundice with acute symptoms is very typical of hepatitis A, rather than hepatitis C which rarely exhibits its onset with overt acute symptoms of jaundice, causing the examiner to opine that the most likely risk factor for the Veteran's hepatitis C is his known intravenous and intranasal drug use.  

However, the May 2015 Board remand specifically asked the examiner to address the Veteran's contentions alleging that his exposure to bodily fluids and other soldiers when he had open sores on his arms and legs were the cause of his current hepatitis C.  In accordance with Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders), the Board sought an advisory medical opinion in September 2017 to correct any deficiencies in previous medical opinions.  

The December 2017 specialist opinion noted that it is not as least as likely as not (less than 50 percent probability) that the Veteran's diagnosed hepatitis C had its onset in service, or is etiologically related to the period of active service, including combat during the Vietnam war, presumed exposure to herbicide agents, and his accepted history of exposure to bodily fluids of other soldiers alive or deceased when he had open sores on his arms and legs.  To this end, the examiner discussed that the Veteran's documented history of intravenous drug use, which occurred from 1971 to 1975 is overwhelmingly the likely culprit for his hepatitis C.  He referenced a study noting that in cohorts of injection drug users in the United States, the annual risk of hepatitis C acquisition is estimated to be between 8 to 25 percent per year.  

Moreover, the examiner opined that while adenocarcinoma of the liver occurs in 20 percent of people with chronic hepatitis C, it only occurs in only 5.4 percent per 100,000 people in the United States.  Concluding that while the Veteran's liver cancer was likely caused by his hepatitis C, neither condition is related to active military service, as his hepatitis C is more likely caused by a history of intravenous drug use.  Lastly, the examiner stated that the Veteran's hepatitis C most likely aggravated the Veteran's liver cancer, as hepatitis C caused cirrhosis and chronic inflammation of the liver, contributing to a poor prognosis. 

In response to this opinion, the Veteran wrote in a December 2017 statement that he disagreed, noting that he "was a good soldier exposed to chemicals and jungle related disease, but medical records are missing or incomplete." 

While the Veteran has proved he has current diagnoses of hepatitis C and adenocarcinoma of the liver, the medical evidence of record fails to associate those disabilities with active military service.  Specifically, the medical evidence establishes that the Veteran's most likely risk factor for hepatitis C and his later diagnosed liver cancer is his extensive history of drug use as documented throughout the claims file.  Accordingly, entitlement to service connection for hepatitis C, and adenocarcinoma of the liver, to include as secondary to hepatitis C is not warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.309(e) 3.310 (2017).

In finding so, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or infectious disease or oncology more particularly, and that he is merely speculating as to the etiology of his claimed conditions.  In this regard, he is not competent to opine as to the origin of these conditions; as such opinion requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that Agent Orange and contact with fluids from other soldiers caused his hepatitis C, and definitively stating that his hepatitis C caused his liver cancer are lacking in probative value.  


To the extent his statements can be construed as manifesting hepatitis C symptoms since service, the Veteran's description of continuity alone is insufficient to establish the onset of hepatitis C since service as hepatitis C is not deemed a chronic disease under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Additionally, the lay description of symptoms is not specific enough to identify a combination of manifestations sufficient to identify the onset of liver cancer in service or within one year of service discharge.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for adenocarcinoma of the liver is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


